DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11 in the reply filed on 12/4/20 is acknowledged.  However, no specific grounds for the traversal is stated.  As such, these arguments are not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.  Claims 12-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al WO 2016/006301 (herein referring to US 2017/0159183 as the English translation) in view of Patel et al US 5160600 or Middeke et al US 2015/0017331.
Per claim 1, it is noted that there is no required order to the claimed steps.  Nagamine teaches a resin plating method comprising the steps of cleaning (washing between each step [0013]), etching [0017], activation [0025], and metallization [0031], wherein the etching step can be performed with Mn(IV) (Example 2) or with Mn(III) + Mn(VII) (Example 4).  Nagamine is silent regarding two separate etching steps.  However, multiple etching steps are known in the art of metallization.  For example, Patel teaches a similar process of chromic acid free etching of polymers for electroless plating (abstract), wherein a one or two step etching process can be utilized (col. 5, line 20 to col. 6, line 53).  Middeke teaches a similar process for metallizing nonconductive plastic surfaces (abstract) wherein a two-step etching process is utilized [0046]-[0053].  As such, it would have been obvious to one of ordinary skill in the art to have utilized a two-step etching process using the two etching solutions taught by Nagamine (Mn(IV), Example 2 and Mn(III)+Mn(VII), Example 4) with a reasonable expectation for success and predictable results, as both Patel and Middeke teach a two-step etching process is known and suitable for etching plastic surfaces for metallization (see MPEP 2144.07).
Per claim 2, Nagamine teaches that the Mn concentrations are not particularly limited ad can be from 0.01 to 100 g/L [0019], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 4, Nagamine teaches that is it known in acidic permanganate etching processes to utilize various materials and organic acids to adjust the pH of the etching bath to be a pH or 1 or less [0005].  As such, it would have been obvious to one of ordinary skill in the art to have adjusted the pH of the acidic permanganate etching baths taught by Nagamine to a pH or below 1 with a reasonable expectation for success and predictable results.	Per claim 5, Nagamine teaches including phosphoric or sulfuric acid [0020].
Per claims 6-7, Nagamine teaches a metal-ion Pd in the etching solutions for example at a concentration of 114 or 190 mg/L (Tables 2-3), which falls within the claimed range.
Per claim 8, Nagamine is silent regarding the claimed density.  However, Nagamine teaches Mn in the same concentration as claimed (see above), and further teaches acid components within the density range as claimed, and furthermore teaches the addition of various additives.  Nagamine teaches that conditions and concentrations are not particularly limited [0017]-[0022], and also teaches the conditions can be selected according to the resin material to be treated, degree of etching, etc. [0023].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the density of the etching baths to arrive at the desired results via routine experimentation (see MPEP 2144.05).


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al WO 2016/006301 (herein referring to US 2017/0159183 as the English translation) in view of Patel et al US 5160600 or Middeke et al US 2015/0017331, as applied above, further in view of Weitershaus et al US 214/0306147.
Per claim 9, Nagamine is silent regarding electrochemically adjusting the concentration of the Mn etching baths.  Weitershaus teaches a similar process of chrome-free etching methods with mixed acid solutions (abstract), wherein Mn(III) ions can be generated from Mn(II) by electrolysis [0022], and electrochemical regeneration of other Mn ions including Mn(VII) and Mn(IV) are known and utilized [0004].  It would have been obvious to one of ordinary skill in the art to have generated and adjusted the Mn ion concentration in the etching baths of Nagamine via electrochemical means with a reasonable expectation for success and predictable results as taught by Weitershaus, since Weitershaus teaches that such techniques are effective in chrome-free etching followed by metallization.
Per claim 10, Nagamine teaches that the Mn concentrations are not particularly limited ad can be from 0.01 to 100 g/L [0019], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 11, Weitershaus teaches the Mn(II) source to be Mn(II)-sulfate [0020].

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715